DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 1 and 12 are cancelled. 
Claims 21-29 are new claims.
Claims 2-11, 13-29 are pending. 
This is a final rejection with respect to Applicant’s amendments filed 9/12/2022.


Response to Arguments

USC 101
Applicant's arguments filed 9/12/2022 with respect 35 USC 101 rejection have been fully considered but they are not persuasive. The rejection is maintained. 





Applicant argues on page 12 

However, independent claim 9 as amended recites a programmable manufacturing advisor (PMA) including "an information unit that electronically receives measurements" and "an optimization unit that, electronically controls a display." Similarly, independent claim 19 as amended recites a method of determining a productivity improvement action to achieve a desired productivity improvement for a manufacturing process, the method including "electronically receiving measurements." These limitations cannot be performed in a human mind or by a human using a pen and paper.

Examiner respectfully disagrees. 

The steps of receiving and displaying still fall in the abstract idea grouping of a mental process because a user is able to receive information and display information in their mind and/or using pen and paper. Merely putting “electronically” in front of the limitation doesn’t take it out of the mental process abstract group. The claimed invention is merely using general computer components as a tool to carry out the abstract idea. This means the claimed invention is still in the abstract idea grouping and also not integrated into a practical application. Limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).


Applicant argues on page 13-14 

One skilled in the art would recognize that a typical manufacturing process includes tens or hundreds of operations, and that identifying a bottleneck in a manufacturing process cannot be accomplished by a human through, for example, visual inspection. In addition, even if it were possible to identify a bottleneck in a manufacturing process in a human mind, claim 19 requires identifying which one of the productivity parameters may be adjusted at the bottleneck to improve the performance metric. Paragraphs [0063] through [0065] describe an example iterative process for this step that includes varying one of the productivity parameters by a step size, computing the performance metric, and repeating these sub steps for the remaining parameters. However, this step cannot practically be performed in a human mind… Thus, claims 9 and 19 recite an iterative process that, in practicality, would require repeatedly performing predictions based on hundreds or thousands of productivity parameter measurements to identify the value of the identified parameter that yields the desired result. This iterative process cannot practically be performed in a human mind.

Examiner respectfully disagrees. 

Nothing in the Applicant’s claims or specification state that each manufacturing process constitutes “tens of hundred of operations” or that the claimed invention deals solely with meta data.  The claims and specifications merely state a plurality of operations (See para 0007). A plurality of operation can mean a very simple manufacturing process. The Applicant’s own drawings in figure 2A and 4A show a simple seven step manufacturing process. A user such as a shop floor manager would be able to identify a bottle neck in a seven step operation. A plurality of operations can also mean a two step process which a bottleneck will also be able to identify. It addition, performing an iterative process is merely just adjusting parameters to come to a desired result which can also be done in the human mind and/or pen and paper. 

Applicant argues on page 14 

In addition, claims 9 and 19 are not directed to an abstract idea because claims 9 and 19 recite additional elements that integrate the alleged abstract idea into a practical application. See MPEP 2106.04(d), citing, inter alia, Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981 ). As noted above, claims 9 and 19 each recite electronically receiving measurements, and claim 9 recites electronically controlling a display. Thus, claims 9 and 19 implement the alleged abstract idea with a particular machine (e.g., a machine capable of electronically receiving measurements and electronically controlling a display). In addition, the particular machine is integral to claims 9 and 19 because it enables determining the recommended improvement action based on the measurements and displaying the recommended improvement action to the operations manager.

Examiner respectfully disagrees. 

The Applicant claims a particular machine is needed to carryout the claims steps, but Applicant’s specification states in para 0092 (The apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs. The functional blocks, flowchart components, and other elements described above serve as software specifications, which can be translated into the computer programs by the routine work of a skilled technician or programmer). This is not clear language that the claimed invention needs a particular machine to carryout all of the claimed functions. In addition, the computer components are not needed to carry out the claimed invention, it is merely used as an object. See 2106.05 (b) (It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id… Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))




	Applicant argues on page 14 

	Furthermore, integrate the alleged abstract idea into a practical application
because claims 9 and 19 provide an improvement to a technology or technical field. See
MPEP 2106.04(d)(1 ). As explained in Paragraph [0033] of the present application, an
operations manager may want to improve a particular performance metric indicating the
productivity of a manufacturing process. However, it is difficult to determine which action
to take to accomplish this goal because of the complexity of production systems and the
time required to determine which action, of multiple possible actions, should be taken by
an operations manager to achieve the desired performance improvement.

	Examiner respectfully disagrees. 

	The claims are not solving a technical problem but a business problem. Applicant’s specification in para 0004 states the business problem of optimizing a manufacturing process to have a nominal output. A technical problem is that seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.

35 USC 102/103
Applicant’s arguments, filed  9/12/2022 with respect to 35 USC 102 and 103 have been fully considered and are persuasive. The Examiner withdraws 35 USC 103 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 and 13-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 2-11 and 13-29 are directed to the statutory category of a system and method. 

Regarding step 2A-1, Claims 2-11 and 13-29 recite a Judicial Exception. Exemplary independent claim 9 and similarly claims 19 and 27 recite the limitations of 

receives measurements of a plurality of parameters indicating a productivity of each operation of a plurality of operations in the manufacturing process… determines a baseline value of a performance metric indicating the productivity of manufacturing process…determines a recommended improvement action by: (a) identifying a bottleneck in the plurality of operations-; (b) for one operation of the plurality of operations corresponding to the bottleneck, identifying a parameter from the plurality of parameters that improves the performance metric (c) adjusting a value of the identified parameter by a first step size; (d) predicting the value of the performance metric using the adjusted value of the  identified parameter; (e) repeating steps (a) - (d) until the predicted value of the performance metric or a difference between the predicted and baseline values of the performance metric reaches a predetermined performance metric threshold; and (f) determining the recommended improvement action based on the adjusted value of the identified parameter that causes the predicted value of the performance metric or the difference between the predicted and baseline values of the performance metric to reach the predetermined performance metric threshold; …to present the recommended improvement action to the operations manager.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process (evaluation, judgement, opinion) because the limitations can be performed in the human mind, or by a human using a pen and paper. The claimed steps are mere data manipulation steps.  For example but for the language of a manufacture advisor, a user can receive measurements, determine metrics, determine actions, make a comparison, and present actions to another. Determining how to improve a metric with respect to manufacturing has been done before the technological age. 

The claims also deal with managing a manufacturing process and managing workers and machines. The claimed invention also deals with optimizing a manufacturing process which deals with certain methods of organizing human activity (business relations, mitigating risk, managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recite the additional elements of manufacture advisor, information unit, analytics unit, optimization unit, measurement database, processor/memory circuit and sensor. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the information unit such as generating a mathematical model and being in communication with a measurement database. In another example, the dependent claims further describe the different parameters such as cycle time and mean time. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 9 recites
Manufacture advisor, information unit, analytics unit, optimization unit, processor/memory circuit, display
Claim 22 states screen
Claim 27 and 19 recite method, which is not considered an additional element.
Claim 4 recites measurement database and sensor
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0092.   
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0092. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 2-11 and 13-29 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Ben-Bassat et al. (US20180196409A1) Discloses a computer-implemented method for tracking production in a production facility and for obtaining searchable production records.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683